I concur with Judge Beals, with this addition or exception, whichever it may be considered to be: If, as a matter of fact, a driver's view ahead is obstructed by an approaching automobile, that, too, may create a situation within the statute, but if the approaching automobile is not, as a matter of fact, an obstruction, then the statute does not apply.
In my opinion, the statute is not to be construed, as the majority opinion construes it, to the effect that an approaching automobile constitutes an obstruction to the view, as a matterof law, without regard to the existing facts and circumstances.
The majority opinion makes it unlawful, under the statute, to pass an automobile when there is approaching traffic within two hundred yards, or six hundred feet, regardless of whether such approaching traffic is actually an obstruction to the view or not; in other words, no matter how straight or how wide the road may be, no matter how clear the field of vision may be, one can under no circumstances pass another automobile within the specified distance. Whether the approaching traffic be a furniture van or an Austin, an automobile or a push-cart, a drove of cattle or a single horse, the majority opinion holds that a driver's duty is not measured by the exercise of the precautions which Rem. 1927 Sup. § 6362-3, casts upon him to drive in a careful and prudent manner, nor by the general rules pertaining to negligence, but that he must, in all cases, wait until the traffic ahead of him has fully cleared.
If the legislature meant this, they could have, and no *Page 148 
doubt would have, said so in simple language, and would not have couched their intention in phraseology of doubtful construction. Whether this should be the law, as an added means of protection to users of the highway, is wholly beside the point. The question is whether such is the law as written by the legislature. I do not believe that it is, and therefore dissent.
TOLMAN, C.J., and PARKER, J., concur with STEINERT, J.